DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 12/22/20, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 
Applicant’s arguments with respect to claim(s) 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giaretta et al (US 2013/0205835).
Re. Claim 8, Giaretta et al discloses a method for manufacturing a lensed optical fiber ([0023]) comprising:
fusing a tip of a GRIN lens 338/438 formed in an elongated shape and held in a lens holder 130/430’ with a tip of an optical fiber 336/436 held in a fiber holder 130/430, coaxially (Figs 3A-3C, and 4; [0037]-[0039], [0050]-0052]);
moving the lens holder 130/430’ in a direction away from the fiber holder 130/430, while relaxing holding force of the lens holder 130/430’, a movement distance of the lens holder being a first distance D (Figs 3D and 4; [0041], [0053]);
reholding the GRIN lens 338/438 with the lens holder 130/430’ ([0042], [0053]); and
cutting the GRIN lens 338/438  in a rod shape with a length equal to the first distance D while the lens holder 130/430’ continues to hold the GRIN lens 338/438 (Figs 3E-3F; [0042], [0053]).
Re. Claim 9, Giaretta et al discloses lens holder 130/430’ is moved by an amount D, where D is also equal to the length of the GRIN lens 338/438 after cutting (Figs 3D-3F; [0041]-[0042], [0053]).  Therefore Giaretta et al discloses the relationship “Δd = L” as required by the claim.  Moreover, Giaretta et al discloses the lens holder 130/4630’ is moved away from the fiber holder 130/430 (Figs 3D and 4; [0041], [0053]), thereby inherently disclosing the terms d0 and Δd as required by the claim.  Finally, it naturally 
Re. Claim 10, Giaretta et al discloses wherein the GRIN lens 638 held in the lens holder 130/430’ after cutting is used for the fusing with a newly arranged optical fiber 639 wherein the lens holder 130/430’ continues to hold the GRIN lens 638 during the cutting and the fusing after cutting (Figs 6A-6E; [0055]-[0060]).
Allowable Subject Matter
Claims 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest a method of manufacturing a lensed optical fiber as required by the claim, specifically comprising setting, in the optical fiber fusion connection device, a newly prepared optical fiber held in the fiber holder, and repeating steps (a) to (g) at least once, in combination with the remaining features of the claims.
The most applicable prior art, Giaretta et al (US 2013/0205835 A1), addressed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  While Giaretta et al discloses forming complex structures ([0055]-[0060]), including further coupling an optical fiber to the cut GRIN lens, the additional fiber is coupled to the opposing end of the previous fiber so as to form a GRIN lens between two optical fibers.  Therefore, the newly prepared optical fiber is not held in the fiber holder as required by the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/11/20